Title: From John Adams to Edmé Jacques Genet, 17 July 1778
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Passy, 17 July 1778
       
      
     
     In your forty Eighth Number of Affairs de L’Angleterre et de L’Amerique I find, in Page sixth, marked number I. Resolutions des sauvages contre l’armee Angloise, and in Page 7 marked No. III. Adresse des Principaux Habitans de cette Ville a Robert Rogers, Major General (nomme par le Congres) et Commandant en chef des savages.
     Both these Papers, you may rely upon it, are Forgeries, and that no such Resolution or Address ever existed.
     It ought to be contradicted for many Reasons, but especially because if uncontradicted these Papers will be considered by Historians as Proof, that the Americans, first engaged the savages to take an active Part in the War, and will give a Colour to the Argument of the British Administration, that the Indians must be engaged on their side to prevent them from engaging on the other, whereas nothing is further from the Truth.
     All the Treaties with the Savages made by Congress, or by Commissioners under their Authority, were that they should be neutral. So far from soliciting their Alliance, the Congress, more than once refused the services of Indians. The Honour of employing Indians is wholly British.
     This Robert Rogers, instead of being addressed by the principal Inhabitants of Philadelphia, was made Prisoner by the Council of safety, the first day of his Landing in that City, and enlarged upon his Parol, in Violation of which he afterwards made his Escape to New York, and had there a Commission given him by General Howe.
      from that Body, he never had any  a Single Voice in his favour.
     Nor had he ever any Conferrence, or Concert with Indians, since this War began, as is asserted in Page 8 Number 4.
     The whole of this is an Imposition on the World, and you may assert it to be so boldly, for there are Witnesses enough, who can prove it to be so, among whom one, is your humble sert,
     
      John Adams
     
    